180 F.2d 752
Tighe E. WOODS, Housing Expediter,v.Edward E. GARLITS, Jr., Appellant.
No. 10061.
United States Court of Appeals Third Circuit.
Argued February 21, 1950.
Decided March 21, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Charles Cecil Wyche, Judge.
Appellant submits his case on brief.
Louise F. McCarthy, Washington, D.C., Ed Dupree, General Counsel, A. M. Edwards, Jr., Acting Assistant General Counsel, Washington, D. C. (on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
We have carefully considered the briefs, the record and the oral argument in this case and we have concluded that except in one particular the decree of the court below should be affirmed. Subparagraph "2" of the third paragraph of the order is too broad in view of our decision in Woods, Housing Expediter, v. Polis, 3 Cir., 180 F. 2d 4, as amended March 13, 1950. Consequently the subparagraph referred to will be stricken from the decree entered by the court below on July 18, 1949. In all other respects the decree will be affirmed.